       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 1 of 48




               IN THE UNITED STATE DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SYLVESTER OSAGIE, as               :
Representative of the              :
Estate of Osaze Osagie, Decedent   :
                                   :
                        Plaintiff, : Docket No. 4:20-cv-02024
                                   :
              v                    :
                                   :
BOROUGH OF STATE COLLEGE           :
and JOHN DOES # 1-10,              :
                                   :
                      Defendants. :

   DEFENDANT, BOROUGH OF STATE COLLEGE’S ANSWER AND
     AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

      Defendant, the Borough of State College, (“Answering Defendant”,

“Borough”, or “SCPD”), by and through its counsel, MacMain, Connell &

Leinhauser, LLC, hereby files this Answer and Affirmative Defenses to Plaintiff's

Complaint (ECF Doc. No. 1) as follows, denying each and every averment set

forth therein except those as expressly admitted:

                                INTRODUCTION

      1-4. Admitted in part and denied in part. It is admitted that Sylvester

Osagie (“Plaintiff” or “Dr. Osagie”) requested State College Police Department

(“SCPD”) to assist in locating his son, Osaze Osagie (“Osaze”), on March 19, 2019

after receiving text messages from Osaze stating:
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 2 of 48




                    “Tell him I will not be able to attend any more of
            our appointments ... although the police hid the secret
            reason, I have run into trouble with them before for the
            very reason I am about to run into trouble with them again
            in a little bit. The detective's hidden reason for getting me
            in trouble in the past was because of my love for God and
            my love for his creation...

            God is dead in this country, and soon I hopefully will be
            dead also. My fast - approaching deep sleep will result
            from a struggle between God and evil ... and a battle
            between the citizens of the US and the American
            government.

            [I]f my mission is successful, if I die for my God today...
            Any poor soul whose life I take today, if any poor soul at
            all, may God forgive his sins if he has any. And I pray
            there is no friendly fire. Lets see how much time I have
            left before finding out what life after death is really about.”


      This was followed by calls by Osaze to Dr. Osagie, and a text message to a

caseworker that Osaze was going to die soon.

      It is unclear why, or if, Dr. Osagie had hesitation to involve SCPD in this

instance, as there were many prior times that Dr. Osagie or other Osagie family

members called SCPD (and other neighboring police departments) for assistance

with his son, including several of which Osaze was threatening violence or acting

violently. These incidents included being suspected of setting his parents’ home

on fire, brandishing a knife in committing an armed robbery, throwing a brick

through a window of his parents’ home when he was evicted due to his behavior,

attempting to enter another home in the early morning hours, and other dangerous
                                          2
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 3 of 48




and unpredictable actions as relayed by Dr. and Mrs. Osagie where they also

reported, both orally and in writing, that they feared for their safety, that of their

other children and the neighborhood. At least two of these occasions were in

relation to a 302 involuntary mental health commitment of Osaze, and one was a

mental health crisis in which SCPD officers assisted Dr. Osagie in safely securing

Osaze so that Dr. Osagie could transport his son to a facility to be evaluated.

Notably, when the evaluation resulted in Osaze being discharged from the hospital,

officers from SCPD personally paid out of their own pocket to pay for a hotel room

for Osaze because the Osagie family did not want him returning to their home. In

none of the prior encounters did Osaze use violence toward SCPD Officers, nor

SCPD officers toward Osaze – rather, they all ended peaceably and safely.

      5.     Admitted in part. Denied in part. It is admitted that Dr. Osagie shared

recent communications from Osaze’s with SCPD. It is further admitted that SCPD

was very familiar with Osaze and assisted the Osagie family on numerous prior

occasions with de-escalating often violent encounters. The remaining averments of

this paragraph are denied.

      6.     Admitted in part. Denied in part. It is admitted that SCPD Officer

Kurt Stere took Dr. Osagie to Mount Nittany Medical Center Emergency Room so

that he could meet with a ‘Can Help’ crisis worker and a 302 warrant could be

completed. Once the 302 warrant was completed and issued, it was given to SCPD


                                            3
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 4 of 48




to serve on Osaze. Notably, Dr. Osagie reported his son’s address to be 904

Southgate Drive in State College on the 302 warrant, not the address where the

incident occurred. SCPD was very proactive in their search for Osaze, despite the

fact that there were other investigations, and calls for service happening for other

citizens who also had need for police and emergency services. The remaining

averments of this paragraph are denied.

      7.     Admitted in part. Denied in part. SCPD continued proactive contact

with Dr. Osagie via telephone calls from SCPD Detective Kris Albright and SCPD

Officer Amanda Estep. Dr. Osagie informed the SCPD officers of locations

commonly frequented by Osaze, both on and off the Penn State campus, in an

attempt to locate his son. SCPD Officer Tlumac checked the locations off campus,

and Penn State University Police were informed to check the locations on campus,

but Osaze was not located. The remaining averments of this paragraph are denied.

      8.     Admitted with clarification. The entire SCPD patrol from March 20,

2019 were briefed regarding the ongoing issue of Osaze to include SCPD

Detective Kris Albright, who was assigned to look for Osaze by Lt. Keith Robb of

SCPD. By way of further response, there was an alert on the SCPD Law Incident

Report also known as the SCPD “hot sheet” that Dr. Osagie made a report

regarding Osaze and Osaze’s text messages stating that he “wanted to die and

made indirect threats to harm those that tried to help.” The hot sheet also indicated


                                          4
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 5 of 48




that a 302 warrant was obtained for Osaze and for the SCPD officers to be on the

lookout for Osaze.

      9.     Admitted with clarification. It is admitted that Osaze’s mental health

caseworker reported seeing Osaze near the Weis Market carrying grocery bags.

The caseworker, who is believed to have been familiar with Osaze, and was from

Strawberry Fields Inc., a mental health service believed to have provided services

to Osaze, did not attempt to engage, intervene or assist Osaze or SCPD, but rather

contacted Can Help, a mental health service who is believed to have provided

services to Osaze who likewise did not attempt to engage, intervene or assist Osaze

or SCPD; but instead called the Centre County Emergency Dispatcher who then

contacted SCPD to try to locate and make contact with Osaze. By way of further

answer, it is believed that Osaze had cut off all contact with his mental health

providers, which is part of the reason why the 302 warrant was sought, and the

police necessarily involved.

      10.    Denied. By way of further denial, Officer M. Jordan Pieniazek (“Ofc.

Pieniazek”) of SCPD, responded to the call to try to locate Oszae. Although

Officer Pieniazek never met Osaze prior to March 20, 2020, he was involved in

prior incidents with Osaze and was familiar with Osaze throughout his twelve (12)

year career with SCPD. Officer Pieniazek was trained in Crisis Intervention and,




                                          5
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 6 of 48




in fact, provided crisis training to others. Officer Pieniazek was aware of the 302

warrant for Osaze and the threatening text messages.

      11.    Denied. Ofc. Pieniazek was fully aware of the threatening text

messages as reported at roll call in the morning of March 20, 2019 via the SCPD

hot sheet. He was also aware of the 302 warrant for Osaze. By way of further

denial, it is denied that Dr. Osagie requested SCPD to call him prior to making

contact with Osaze. Ofc. Pieniazek requested information regarding Osaze’s

clothing and direction of travel because Officer Pieniazek could not locate Osaze

after a search of the area near where Osaze was last spotted by the caseworker.

      12.    Denied. Perhaps tellingly, the caseworker, who is believed to have

been familiar with Osaze, and was from Strawberry Fields Inc., a mental health

service who is believed to have provided services to Osaze, did not attempt to

engage, intervene or assist Osaze or SCPD; but instead called Can Help, a mental

health service who is believed to have provided services to Osaze who, perhaps

tellingly, likewise did not attempt to engage, intervene or assist Osaze or SCPD;

but instead called the Centre County Emergency Dispatcher who then contacted

SCPD to try to locate and make contact with Osaze. By way of further answer, it is

believed that Osaze had cut off all contact with his mental health providers, which

is part of the reason why the 302 warrant was sought, and the police necessarily

involved.


                                          6
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 7 of 48




      13.      Admitted in part and denied in part. It is admitted that Ofc.Pieniazek

waited upon arrival near Osaze’s apartment for other SCPD officers to arrive as it

was unknown if Osaze was even at the apartment.

      14.      Denied. Sergeant Christopher Hill (“Sgt. Hill”) of SCPD and

Lieutenant Keith Robb (“Lt. Robb”) of SCPD also responded to Osaze’s apartment

on March 20, 2019. It is denied that Ofc. Pieniazek, Sergeant Hill and Lt. Robb

did not devise a plan, nor share what they knew about Osaze. Prior to making

contact with Osaze, Lt. Robb called Detective Albright to confirm the apartment

and the location of the hard copy of the 302 warrant to ensure it was still active.

All SCPD officers working on March 20, 2019, including Ofc. Pieniazek, Sgt. Hill

and Lt. Robb, were aware of Osaze’s situation based on information passed at roll

call that morning and from the hot sheet which included Osaze’s threats and the

302 warrant.

      15.      Denied. It is denied that Sgt. Hill and Lt. Robb completely deferred to

Ofc. Pieniazek who Plaintiff’s incorrectly allege “had a complete lack of

knowledge of the situation”. On the contrary, the three SCPD officers at Osaze’s

apartment in the afternoon of March 20, 2019, along with all other SCPD officers

working the day shift were aware of Osaze’s threats and the 302 warrant based on

information passed at roll call that morning. All three officers had training in Crisis


                                           7
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 8 of 48




Intervention, had handled numerous mental health calls without incident, and were

very familiar with Osaze.

      16.    Denied. By way of further denial, all SCPD officers working on

March 20, 2019—which included Ofc. Pieniazek, Sgt. Hill, and Lt. Robb —were

fully aware of Osaze’s threats and the 302 warrant for Osaze based on information

passed at roll call that morning and on the SCPD hot sheet.

      17.    Denied. It is denied that the encounter with Osaze on March 20, 2019

was “routine” in the context that Plaintiff’s Complaint implies. The only thing

routine about making contact with Osaze on March 20, 2019, was that the police

officers of SCPD, including Ofc. Pieniazek, serve mental health warrants and are

involved with persons in mental health crisis on an almost daily basis. Ofc.

Pieniazek, Sgt. Hill, and Lt. Robb were aware of the 302 warrant for Osaze and the

threatening text messages. The three SCPD officers confirmed the 302 warrant

prior to knocking on Osaze’s door to see if he was home and answered the door.

Along with Sgt. Hill and Lt. Robb, Ofc. Pieniazek had knowledge of Osaze’s

background and been involved in prior calls involving Osaze. The three officers

present that afternoon on March 20, 2019, combined, had over fifty (50) years of

service as police officers, had extensive training and had handled thousands of

similar calls without incident or complaint.




                                          8
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 9 of 48




      18.    Denied. It is admitted only that Ofc. Pieniazek, Sgt. Hill and Lt. Robb

were aware of Osaze’s threats and developed a plan to make contact with Osaze to

see if he was at his apartment to serve the 302 warrant. Ofc. Pieniazek was chosen

to make contact with Osaze because he was in uniform.

      19.    Denied. It is denied that Ofc. Pieniazek decided to “surprise” Osaze

on March 20, 2019. On the contrary, Ofc. Pieniazek—who was in full uniform—

made initial contact by knocking on the apartment door.

      20.    Denied. By way of further denial, Ofc. Pieniazek, Sgt. Hill and Lt.

Robb parked their vehicles, one of which was a marked police car, on the same

block as Osaze’s below-ground apartment. After developing a plan, confirming

Osaze’s apartment number and the 302 warrant, the three SCPD officers proceeded

to the front door of Osaze’s basement apartment to see if he was there. It is normal

police practice to go to the front door of a residence when trying to make contact

as opposed to “surprising” someone at their back door. Ofc. Pieniazek knocked

normally on Osaze’s door and covered the peep hole on Ozase’s apartment door so

Osaze would open the door and not, among other concerns, barricade himself in

the apartment (where his roommate was also located) should he look through the

peephole and see a uniformed officer standing at his door.

      21.    Denied. Upon knocking on the door to Osaze’s apartment, Osaze

willingly opened the door for the officers. Once the door was open, Ofc. Pieniazek


                                         9
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 10 of 48




calmly asked Osaze if the officers could enter the apartment and speak with him.

Osaze refused the officer’s request to enter the apartment. Since Osaze refused to

allow the SCPD officers to enter the apartment, Ofc. Pieniazek calmly asked Osaze

to step out of the apartment and speak with him.

      22.    Denied. Upon asking Osaze to step out of the apartment, Ofc.

Pieniazek noticed Osaze was concealing something in his right hand. After seeing

the concealed object in Osaze’s hand was a knife, Ofc. Pieniazek drew his firearm

and ordered Osaze to drop the knife multiple times. Despite Ofc. Pieniazek

ordering Osaze to drop the knife multiple times, Osaze refused to drop the knife

and initially went deeper into his apartment and out of view. Seconds later, Osaze

charged out of the apartment—running at full speed at Ofc. Pieniazek and Sgt. Hill

who were several feet away with the knife at shoulder level. Sgt. Hill discharged

his taser, and in response to the deadly threat, and in fear for his life, Ofc.

Pieniazek fired his service weapon three (3) to four (4) times at Osaze while

retreating backwards and falling onto the steps exiting the apartment hallway. At

no time prior to Osaze’s deadly knife charge did any of the SCPD officers threaten

Osaze. To the contrary, Officer Pieniazek spoke calmly with Osaze to try get him

to cooperate with the officers so that they could get him help.

      23.    Denied. It is denied that there has been a “systemic failing” by the

Borough and SCPD to implement and enforce policies and practices to protect


                                           10
         Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 11 of 48




persons with mental health disabilities during encounters with police. SCPD has

extensive policies, and progressive training in a number of relevant areas to include

policies regarding mental health encounters and use of force. Further, SCPD’s

history of successful policing and effective policies is evident in SCPD’s

accreditation by The Pennsylvania Chiefs of Police Association (“PCPA”). SCPD

had a crisis intervention training (CIT) program in place for about ten (10) years

when this incident occurred and all three officers involved at Osaze’s apartment

had extensive training and experience in CIT, serving mental health warrants, and

interactions with persons with mental health. Since 2009, SCPD has served over

1400 mental health warrants such as this (including at least two (2) with Osaze),

and handled thousands of other mental health related calls (including several with

Osaze), with a number of these calls involving threats of violence and weapons,

and none previously ended with a negative result and/or the need to deploy deadly

force.

         24.   Denied. As determined by the Centre County District Attorney’s

Office and the Pennsylvania State Police, Osaze’s death, while tragic, was a

necessary act of self-defense, and a justifiable and reasonable use of force by Ofc.

Pieniazek in response to Osaze charging at him and Sgt. Hill at full speed with a

knife and placing the lives the officers in imminent danger.




                                         11
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 12 of 48




                                  THE PARTIES

      25.    Admitted.

      26.    Admitted.

      27.    Denied. It is denied that any officer or agent of SCPD violated Osaze

Osagie’s rights, privileges, and/or immunities.

                         JURISDICTION AND VENUE

      28.    Admitted only as to This Honorable Court’s Jurisdiction.

      29.    Admitted only as to the appropriateness of venue in this District.

                                 JURY DEMAND

      30.    Admitted only as to Plaintiff’s demand for a jury trial.

                    ALLEGED FACTUAL BACKGROUND

      31.    Admitted upon information and belief.

      32.    Admitted upon information and belief.

      33. – 36.    Admitted in part. It is admitted that Osaze suffered from

mental health issues, and while properly medicated and/or monitored may have

been a quiet, soft-spoken individual. Sadly, like some other persons who suffer

from mental illness, when Osaze was not using his required medication, was not

monitored by his support system and/or cut off ties with his support system, Osaze

sometimes caused a danger to himself, his family, neighbors and/or other members

of the community to which SCPD officers and officers from other law enforcement


                                         12
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 13 of 48




agencies were called to address. Such incidents included setting his parents’ home

on fire, brandishing a knife in committing an armed robbery and dropping the knife

only when ordered to do so by an officer armed with a firearm, throwing a brick

through a window of his parents’ home when he was evicted due to his behavior,

attempting to enter another home in the early morning hours, and other dangerous

and unpredictable actions as relayed by Dr. and Mrs. Osagie where they reported,

both orally and in writing, that they feared for their safety, that of their other

children and others. Defendant is without knowledge or information sufficient to

form a belief as to the truth of the remaining averments of this allegation, and

therefore, it is denied.

       37.    Admitted. By way of further response, all SCPD officers working on

March 20, 2019 were informed of Osaze’s threats and the 302 warrant. These

officers were told to be on the lookout for Osaze.

       38.    Denied. Osaze Osagie’s text messages are written messages that

speak for themselves and Plaintiff’s characterization thereof is denied. Although

SCPD was aware of Osaze’s messages indicating that he wanted to die and made

threats of harm to those that he might encounter — at no point did Dr. Osagie

inform the SCPD that Osaze would attempt “suicide by cop.” By way of further

denial, when Osaze was sighted by his caseworker in the Weis grocery store




                                           13
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 14 of 48




parking lot, Osaze was carrying two bags of groceries, which would indicate that

Osaze was not suicidal, but planning for the future.

      39.    Admitted upon information and belief.

      40.    Admitted in part and denied in part. It is admitted that Dr. Osagie met

with SCPD Officers to tell of Osaze’s present situation on March 19, 2020. Dr.

Osagie first met Officer John Tlumac of SCPD and Officer Kurt Stere of SCPD on

the evening of March 19, 2019. Osaze’s history of mental illness was known to

SCPD and its officers, and they were very familiar with him because of their

numerous encounters with him over the past several years all of which ended

peaceably and in none of which Osaze used violence against a SCPD officer, nor

was force needed by the SCPD officers.

      41.    Admitted in part and denied in part. It is admitted that Dr. Osagie

informed Officers Tlumac and Stere of Osaze’s condition, however, Dr. Osagie

never informed the SCPD officers that his son was going to attempt suicide by cop.

      42.    Denied. The statement of Officer Tlumac, who Defendant believes

has been labeled as “Officer #4” in Plaintiff’s Complaint, was made to Capt.

Matthew E. Wilson, and is a statement that speaks for itself and Plaintiff’s

characterization thereof is denied. It is specifically denied that “warning signs”

were clear that Osaze would attempt to kill the officers who were trying to help

him. To the contrary, the officers of SCPD addressed several prior situations


                                         14
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 15 of 48




involving Osaze, that included violent incidents and threats of violence, one of

which was with a knife as here, and all ended peacefully with Osaze complying

with, and not attacking a SCPD officer.

      43.    Denied as stated. On March 19, 2019, Officers Stere and Tlumac of

SCPD went to Osaze’s apartment that night and learned from Osaze’s roommate

that Osaze had not been at the apartment.

      44.    Denied. On March 19, 2019, Officer Kurt Stere of SCPD contacted

the Can Help hotline and learned that Osaze was not in contact with his case

manager from Strawberry Fields.

      45.    Admitted. By way of further response, Officer Stere’s attempted to

“ping” Osaze’s cell phone on March 19, 2019, but was without success because it

is believed that the phone with either turned off, or the battery was dead.

      46.    Admitted. By way of further response, Officer Stere also entered

Osaze as a missing person, placed a notice for all officers to be on the lookout for

Osaze, and placed information regarding Osaze in the SCPD hot sheet.

      47.    Denied. The application for involuntary emergency examination and

treatment is a document that speaks for itself and Plaintiff’s characterization

thereof is denied.

      48.    Admitted.




                                          15
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 16 of 48




      49.   Denied. Lt. Todd Scholton, the night shift lieutenant, informed day

shift officers Lt. Chad Hamilton and Lt. Robb about the search for Osaze. Lt.

Hamilton, along with all other SCPD Officers on day shift, were all informed that

Osaze was a threat to himself and others who might try to help. This information

was available to all day shift SCPD officers via the department hot sheet and

during roll call on the morning of March 20, 2019.

      50.   Denied. On March 20, 2019, Lt. Keith Robb of SCPD, reviewed the

daily bulletin board and observed the missing person case for Osaze. Lt. Robb,

who was well versed with Osaze’s history to include the prior mental health calls

and arson, assigned the investigation for Osaze to Detective Kris Albright. Det.

Albright contacted Dr. Osagie to confirm that Dr. Osagie did not hear from his son.

Det. Albright also called Osaze’s roommate and pinged Osaze’s cell phone without

success.

      51.   Admitted in part and denied in part. Lt. Robb of SCPD knew Osaze’s

prior encounters with police and he did not believe Osaze would likely become

violent based on prior encounters in which Osaze was not violent with, or towards

law enforcement.

      52.   Denied. Lt. Charles Hamilton, who was aware of the active 302

warrant and of Osaze’s threats to himself and others, assigned Officer Amanda

Estep of SCPD to locate Osaze. Lt. Hamilton and Officer Estep when to Osaze’s


                                        16
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 17 of 48




apartment at approximately 9:30 a.m. on March 20, 2019 to look for Osaze but

were unsuccessful. All SCPD officers, to include Lt. Hamilton and Officer Estep,

were informed of Osaze’s current situation as well as his threats against himself

and others as provided in the SCPD hot sheet and at roll call on March 20, 2019.

      53.    Admitted upon information and belief and with clarification. Despite

receiving this text message, it is not believed that Osaze’s caseworker attempted to

locate Osaze, or volunteered to accompany SCPD if Osaze was located.

      54.    Admitted. By way of further answer and perhaps tellingly, the

caseworker, who is believed to have been familiar with Osaze, and was from

Strawberry Fields Inc., a mental health service who is believed to have provided

services to Osaze, did not attempt to engage, intervene or assist Osaze or SCPD;

but instead called Can Help, a mental health service who is believed to have

provided services to Osaze who, perhaps tellingly, likewise did not attempt to

engage, intervene or assist Osaze or SCPD; but instead called the Centre County

Emergency Dispatcher who then contacted SCPD to try to locate and make contact

with Osaze. By way of further answer, it is believed that Osaze had cut off all

contact with his mental health providers, which is part of the reason why the 302

warrant was sought, and the police necessarily involved.

      55.    Denied. Lt. Chad Hamilton and Sgt. Christopher Hill were dispatched

to Osaze’s location. Ofc. Pieniazek was dispatched because he was in the area and


                                         17
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 18 of 48




available to respond to the report. Lt. Robb, who was at the SCPD station, chose

to respond to assist in locating Osaze.

      56.    Denied. Ofc. Pieniazek did not need information about Osaze’s

situation because he was at the morning briefing and aware of Osaze’s threatening

text messages and the 302 warrant. Ofc. Pieniazek, along with Sgt. Hill and Lt.

Robb confirmed the 302 warrant prior to making contact with Osaze. Ofc.

Pieniazek was familiar with Osaze’s history because he assisted with prior cases

involving Osaze. It is denied that Dr. Osagie requested the SCPD officers contact

him before the SCPD officers made contact with Osaze.

      57.    Denied. It is denied that the encounter with Osaze on March 20, 2019

was “routine” in the context that Plaintiff’s Complaint implies. The only thing

routine about making contact with Osaze on March 20, 2019, was that the police

officers of SCPD interact with persons in mental health crisis on an almost daily

basis. Those prior encounters with persons in mental health crisis often involve

dangerous individuals and weapons such as knives and firearms. Ofc. Pieniazek

was aware of the 302 warrant for Osaze and the threats made by Osaze. Ofc.

Pieniazek was also involved with prior cases involving Osaze. After failing to

locate Osaze in the surrounding area, Ofc. Pieniazek requested a more detailed

description and Osaze’s last direction of travel. He was informed that Osaze was

last seen walking towards the area of his apartment.


                                          18
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 19 of 48




      58.    Denied. It was not necessary to provide information regarding the

302 warrant for Osaze as well as the threats Osaze made because Ofc. Pieniazek

was aware of circumstances. In addition, Ofc. Pieniazek, Sgt. Hill and Lt. Robb

discussed the 302 warrant and threats made by Osaze prior to making contact.

      59. – 60.     Denied. The alleged statement of Ofc. Pieniazek to

investigators is a statement that speaks for itself and Plaintiff’s characterization

thereof is denied. By way of further denial, the encounter with Osaze on March

20, 2019 was not “routine.” The only thing routine about making contact with

Osaze on March 20, 2019, was that the police officers of SCPD serve mental

health warrants such as here and are involved with persons in mental health crisis

on an almost daily basis. Those prior encounters with persons in mental health

crisis often involve dangerous individuals and weapons such as knives and

firearms.

      61.    Admitted in part and denied in part. It is admitted that Sgt. Hill and

Lt. Robb arrived on the scene after Ofc. Pieniazek. It is denied that Ofc. Pieniazek

did not have the same information as Sgt. Hill and Lt. Robb regarding Osaze’s

threats and 302 warrant.

      62.    Admitted in part and denied in part. It is admitted that Ofc. Pieniazek

was junior to a Sergeant and Lieutenant. However, Ofc. Pieniazek had

approximately 12 years of police experience on March 20, 2019. Combined, all


                                          19
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 20 of 48




three SCPD officers had over fifty (50) years of experience between them. It is

denied that Ofc. Pieniazek had the least amount of mental health training and had

not undergone crisis intervention training in approximately six years. On the

contrary, Ofc. Pieniazek was highly experienced in mental health-related training

and was qualified as an instructor in certain areas of mental health. He received

SCPD mental health identification training on February 13, 2017 and training on

Surviving Verbal Conflict on February 5, 2019. Ofc. Pieniazek was current on his

mandatory in-service training as of March 20, 2019. He also attended an annual

SCPD policy review in 2019 that included a review of the departmental policy on

mental health procedures.

      63.    Denied. It is denied that the SCPD officers considered this matter to

be “routine” in the context that Plaintiff’s Complaint implies. Prior to making

contact with Osaze, Lt. Robb called Detective Albright to confirm the apartment

and the location of the hard copy of the 302 warrant to ensure it was still active.

The three SCPD officers discussed the situation and that Osaze was a dangerous to

himself and others. Furthermore, all SCPD officers working on March 20, 2019

were aware of Osaze’s threats and 302 warrant based on information passed at roll

call that morning and from the hot sheet.

      64.    Denied. At no point did Dr. Osagie request the SCPD officers call

him before making contact with Osaze when he was found. By way of further


                                          20
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 21 of 48




denial, SCPD would not have known of Osaze’s whereabouts had they not

received a call from Osaze’s Strawberry Field’s case worker via Can Help and the

Centre County emergency dispatch that Osaze was spotted near the Weis Market,

and thus both mental health providers were aware that SCPD officers were trying

to locate Osaze and could have, but did not, offer to dispatch mental health

workers to assist. Osaze’s mental health case worker who saw Osaze did not

request the SCPD officers first call Dr. Osagie, nor offer to assist SCPD officers. It

is admitted that SCPD was not informed of, nor provided with, a “written

behavioral health plan” (which is presumed to be a medical record protected by

HIPPA and available to medical providers and perhaps the Osagie family only) by

Dr. Osagie nor anyone else.

      65.    Admitted in part and denied in part. It is denied that there are “basic,

universal precepts” of how police calls such as this are handled. There are various

and sometimes opposite approaches and opinions as to how to best respond to

mental health calls with none of the various approaches as binding, authoritative or

without criticism. Further, just as each human being is unique, each mental health

crisis unique and each incident is unique, the response to same does not call for,

nor is capable of a simple, uniform and risk-free response. By way of further

answer, Ofc. Pieniazek, Sgt. Hill, and Lt. Robb remained calm, displayed a

genuine desire to help, avoided disruptions and distractions, and addressed safety


                                         21
        Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 22 of 48




concerns. These three officers were highly trained and experienced in handling a

mental health crisis calls including those involving scenarios such as this, and calls

with Osaze.

        66.   Denied. It is denied that Ofc. Pieniazek, Sgt. Hill, and Lt. Robb tried

to take Osaze by surprise and treated him like an “at-large criminal suspect”. To

the contrary, they approached and handled this call as they had with many before it

with professionalism, calmness and a genuine desire to secure Osaze safely to get

him the help that he needed. By way of further answer, the officers did not know if

Osaze was even at his home when they arrived, and if so, if he would answer his

door.

        67.   Denied. By way of further denial, the three SCPD officers parked

their vehicles, one of which was a marked police car, on the same block as Osaze’s

below-ground apartment.

        68.   Denied. “Contact and cover” is a common tactic employed by police

departments throughout the United States and Plaintiff’s characterization thereof is

denied. It is also common police practice for more than one officer to respond to a

call for police assistance. While the SCPD officers used the tactic of “contact and

cover” in the afternoon of March 20, 2019, it was not used to “send a message” to

Osage that the officers were “willing to protect the contact officer” and would use

“deadly force if necessary.” To the contrary, it was to provide protection and


                                          22
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 23 of 48




safety to the officers and Osaze and try to secure him with as little risk to him and

the officers as possible.

      69.    Denied. Plaintiff’s characterization of the police tactics utilized, and

the decisions made by the SCPD officers—with over fifty (50) years of combined

police experience—in the afternoon of March 20, 2019 are denied. It was reported

to SCPD that Osaze was last seen heading towards his basement apartment. After

not locating Osaze following a search of the surrounding area, the SCPD officers

proceeded to Osaze’s apartment to see if he was at the apartment. Osaze’s

apartment was located below ground and required the officers to occupy the small

vestibule to knock on Osaze’s front door. Sgt. Hill deployed non-deadly force in

the form of his SCPD issued taser as Osaze charged at the officers with a knife in

his hand, but which appeared to have no effect on Osaze, nor did it stop or prevent

his attempted deadly attack.

      70 – 71.      Admitted in part and denied in part. It is admitted that Ofc.

Pieniazek knocked on Osaze’s front door and covered the peephole. It is denied

that this was an attempt to “trick” Osaze. On the contrary, Ofc. Pieniazek covered

the peephole to the door so that if Osaze was home, he would not see it was the

police and, among other things, barricade himself in the apartment (where his

roommate was located) or attempt to flee the apartment. In this instance, shortly




                                          23
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 24 of 48




after Ofc. Pieniazek knocked on Osaze’s door, Osaze willingly opened the door for

the officers. The remaining averments of this paragraph are denied.

      72 – 76.      Admitted. By way of further answer, Ofc. Pieniazek first asked

Osaze if he could come in and talk with him, and when he refused, asked if Osaze

was willing to come out and have a conversation with the officers. During their

conversation, Ofc. Pieniazek noticed Osaze had something concealed behind the

wall in his right hand—which turned out to be a knife. The conversation was calm

and pleasant.

      77 – 79.      Denied. The initial encounter with Osaze was pleasant and

without incident, however, in a matter of seconds, it became apparent to the SCPD

officers that Osaze was holding a knife, and when asked to drop the knife, Osaze

briefly moved out of sight and then immediately charged at the officers, knife in

hand and presenting an immediate deadly threat to which Ofc. Pieniazek in fear of

and protection of his own life, fired his weapon. By way of further denial, neither

the mental health professionals from Strawberry Fields or Can Help who first

encountered Osaze, confronted him, offered to assist SCPD or responded to the

apartment to offer to assist the officers. Further, at no point did Dr. Osagie request

SCPD contact him before making contact him with Osaze, should he be located.

Finally, between the time that Officers went to the apartment to see if Osaze was




                                          24
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 25 of 48




there and he answered the door, to when he charged at the officers with a knife in

his hand, was estimated to be only 25-30 seconds.

      80.    Denied. Any statement made by Lt. Robb, is a statement that speaks

for itself and Plaintiff’s characterization thereof is denied. By way of further

denial, Lt. Robb heard Ofc. Pieniazek tell Osaze “drop the knife.” The knife that

Osaze was holding at the time of the incident was taken by into evidence by the

Pennsylvania State Police who were called to investigate this matter.

      81.    Admitted in part and denied in part. It is admitted that Ofc. Pieniazek

drew his duty weapon and ordered Osaze to drop the knife that Osaze had

previously concealed— to which Osaze refused. It is also admitted that Lt. Robb

told Sgt. Hill to get his taser ready. Sgt. Hill unholstered his taser when he

identified Osaze was holding a knife and Lt. Robb proceeded to move back up the

stairs away from Osaze’s apartment for protection.

      82. – 88.     Denied as stated. Following a brief interaction with Osaze,

Ofc. Pieniazek noticed Osaze was concealing something in his right hand. Osaze

took a couple of steps back, held up a knife to approximately shoulder height and

yelled “shoot me, kill me.” Ofc. Pieniazek responded, “No!” to Osaze’s request

and yelled for Sgt. Hill to tase Osaze. Ofc. Pieniazek stepped back as far as the

area would allow and continued to order for Osaze to drop the knife. At this point,

Osaze disappeared out of sight into his apartment while Ofc. Pieniazek continued


                                          25
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 26 of 48




to back-up towards the stairs and ordered Osaze to drop the knife, as Osaze

sprinted out of the apartment holding the knife at shoulder level. Sgt. Hill

attempted to tase Osaze, but the taser had no effect on Osaze. The lapsed time

from when Sgt. Hill unholstered his taser to the time it was fired was

approximately ten (10) seconds. Although the taser probes impacted Osaze, it was

ineffective in stopping Osaze’s attempted deadly attack. Ofc. Pieniazek, falling

backwards into Sgt. Hill, and in fear for his life, fired his weapon three (3) to four

(4) times at Osaze who was approximately two (2) to three (3) feet away – knife in

hand. After the shots and the threat ended, Lt. Robb went to obtain the medical kit

from the police cruiser and called out a request for medical personnel.

      According to records and as determined in the investigation by the PSP, Ofc.

Pieniazek, Sgt. Hill and Lt. Robb were on scene and at Osaze’s apartment at

approximately 1:49 p.m. on March 20, 2019. At 2:03 p.m. on March 20, 2019, the

report was made of shots fired. Ofc. Pieniazek, Sgt. Hill and Lt. Robb estimated

the total time between knocking on Osaze’s door and shots being fired was about

25 to 30 seconds.

      88.    Denied. The autopsy report of Osaze Osagie is a written report that

speaks for itself and Plaintiff’s characterization thereof is denied. By way of

further answer, the pathology report confirmed the taser utilized by Sgt. Hill would

probably not have disabled Osaze. The autopsy report also indicated that Osaze,


                                          26
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 27 of 48




knife in hand, was turning towards Sgt. Hill when he was hit by the first bullet.

The report further confirmed that the second and third shots fired by Ofc.

Pieniazek occurred as he was moving away from Osaze and falling backwards

towards Sgt Hill and Lt. Robb.

      89.    Denied. By way of further answer, it is SCPD policy to review all

incidents involving the use of deadly force. Accordingly, Captain Matthew

Wilson, Assistant Chief of SCPD, completed an internal review to be presented to

SCPD’s Conduct and Procedures Review Board. SCPD Captain Chris Fishel

convened the Conduct and Procedures Review Board charged with reviewing the

SCPD policy and procedure as it relates to this matter. The Review Board found

the SCPD officers’ actions, including the events leading up to the use of deadly

force, were within policy limits.

      90.    Admitted. By way of further admission, The SCPD Board of Review

unanimously found the SCPD officers’ actions were within the SCPD Use of Force

and Deadly Force policy. Internal Affairs report found that “[t]his tragic event is

unprecedented as it has never occurred before in our department’s 103-year

history.” The Centre County District Attorney’s Office concluded that the

shooting death of Osagie was a justifiable and reasonable use of force.

      91.    Admitted in part and denied in part. It is admitted that SCPD Officers

receive 40 hours of initial CIT training and a subsequent updated training. All


                                         27
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 28 of 48




SCPD officers involved in this matter completed CIT and de-escalation training. It

is denied that SCPD instituted CIT training because it believed, in the absence of

training, encounters between people with mental illness and SCPD would be

“highly likely” to result in jury or death to such persons. On the contrary, SCPD

implemented its CIT program to better equip its officers to provide help to those

that are suffering from mental health issues. SCPD had a crisis intervention

training (CIT) program in place for about ten (10) years when this incident

occurred and all three officers involved at Osaze’s apartment had extensive

training and experience in CIT, serving mental health warrant, and interactions

with persons with mental health. Since 2009, SCPD has served over 1400 mental

health warrants such as this, including at least two (2) with Osaze, and handled

thousands of other mental health related calls, including several with Osaze, with a

number of these calls involving threats of violence and weapons, and none

previously ended with a negative result and/or the need to deploy deadly force.

      92.    Admitted. By way of further answer, SCPD’s Crisis Intervention

Team (“CIT”) was in place for about ten (10) years when this incident occurred.

All three officers involved at Osaze’s apartment had extensive training and

experience in CIT, serving mental health warrant, and interactions with persons

with mental health. Since 2009, SCPD has served over 1400 mental health

warrants such as this, including at least two (2) with Osaze, and handled thousands


                                         28
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 29 of 48




of other mental health related calls, including several with Osaze, with a number of

these calls involving threats of violence and weapons, and none previously ended

with a negative result and/or the need to deploy deadly force.

Per the Task Force on Mental Health Crisis Services Final Report Presented to

Centre County Commissioners & State College Borough Council, dated November

10, 2020:

             Since 2011, police officers in Centre County are provided
             yearly Crisis Intervention Team (CIT) training. CIT is
             designed to promote collaboration between law
             enforcement personnel, the community mental health
             system, individual and family advocates, and other
             stakeholders to improve safety. Centre County has the
             highest percentage of CIT trained police officers in
             Pennsylvania at 95-97%.1

      93.    Admitted in part and denied in part. It is admitted that the “Memphis

Model” is one a number of approaches to responding to mental health calls that

require police involvement. It is denied that the Memphis Model is mandatory or

binding.

      94.    Denied. It is specifically denied that the Borough was inept and

deliberately indifferent in the implementation of its CIT program. SCPD has

extensive policies, and progressive training in a number of relevant areas to include


1
 See Task Force on Mental Health Crisis Services Final Report Presented to Centre County
Commissioners & State College Borough Council, at 16, available at
https://www.statecollegepa.us/DocumentCenter/View/22714/Mental-Health-Task-Force-Final-
Report-111020?bidId= (last visited December 7, 2020).
                                           29
         Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 30 of 48




policies regarding mental health encounters and use of force. Further, SCPD’s

history of successful policing and effective policies is evident in SCPD’s

accreditation by The Pennsylvania Chiefs of Police Association (“PCPA”). SCPD

had a crisis intervention training (CIT) program in place for about ten (10) years

when this incident occurred and all three officers involved at Osaze’s apartment

had extensive training and experience in CIT, serving mental health warrant, and

interactions with persons with mental health. Since 2009, SCPD has served over

1400 mental health warrants such as this, including at least two (2) with Osaze, and

handled thousands of other mental health related calls, including several with

Osaze, with a number of these calls involving threats of violence and weapons, and

none previously ended with a negative result and/or the need to deploy deadly

force.

         95. – 106.   Denied. Plaintiff’s cherry-picked portions of select sources –

some of which are instructive, but none of which are mandatory - ignores and

misstates the full text of the sources from which they are taken. For example,

Plaintiff’s Complaint fails to note from one of the sources from which they quote

that:

               The number of trained CIT officers available to any shift
               should be adequate to meet the demand load of the local
               consumer community. Experience has shown that a
               successfully CIT program will have trained 20-25% of the
               agency’s patrol division. There are differences that exist
               between large urban communities and small rural
                                           30
         Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 31 of 48




                 communities. Smaller agencies may need to train a
                 higher percentage of officers. Ultimately, the goal is to
                 have an adequate number of patrol officers trained in order
                 to ensure that CIT-trained officers are available at all
                 times.2

        A further example is Plaintiff’s citation in paragraph 98 of the Complaint of

the opinion of an administrator of a large urban police department with ten (10)

times the number of officers as SCPD, as to what he recommends for large urban

police agencies as to CIT training.

        By way of further Answer, Centre County emergency dispatchers have

attended CIT training prior to March 20, 2019 and continue to receive CIT

training.

        Furthermore, SCPD Officers receive 40 hours of structured CIT training and

a periodic refresher. SCPD has extensive policies, and progressive training in a

number of relevant areas to include policies regarding mental health encounters

and use of force. SCPD had a crisis intervention training (CIT) program in place

for about ten (10) years when this incident occurred and all three officers involved

at Osaze’s apartment had extensive training and experience in CIT, serving mental

health warrant, and interactions with persons with mental health. Since 2009,



2
 The University of Memphis, “Crisis Intervention Team Core Elements” at 10, available at
http://www.citinternational.org/resources/Pcitures/CoreElements.pdf (last visited December 7, 2020) (emphasis
added). See also Critical Issues in Policing Series, Use of Force: Taking Policing to a Higher Standard, 30 Guiding
Principles, at 19, January 29, 2016 (“Some agencies may choose to provide in-depth CIT training to all of their
personnel.”) available at https://www.policeforum.org/assets/30guidingprinciples.pdf (last visited December 7,
2020).

                                                        31
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 32 of 48




SCPD has served over 1400 mental health warrants such as this including, at least

two (2) with Osaze, and handled thousands of other mental health related calls,

including several with Osaze, with a number of these calls involving threats of

violence and weapons, and none previously ended with a negative result and/or the

need to deploy deadly force.

      The three SCPD officers responding of Osaze’s apartment on March 20,

2019, combined, possessed over fifty (50) years of law enforcement experience,

were CIT trained, had successfully handled numerous mental health calls including

prior calls with Osaze, and demonstrated a dedication to CIT including that Ofc.

Pieniazek was a CIT presenter, and Lt. Robb is a certified Crisis Negotiations

Team member by the National Tactical Officers Association and the Phoenix

Consulting Group in both Basic and Advanced Crisis Negotiations. By way of

further answer and specific to this incident, SCPD officers do obtain and analyze

available intelligence before responding to all calls for police assistance, including

in this instance when SCPD officers received and were aware of the Osaze’s

current condition, 302 warrant, and background before approaching his front door

to see if was at his apartment. In sum, the policies, practices and training of SCPD

as to service of 302 warrants and assisting those in mental health crisis were at all

times progressive, thorough, appropriate and lawful.




                                          32
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 33 of 48




      107. Denied. Notably, Plaintiff’s Complaint does not list any prior uses of

deadly force by SCPD, much less any that were determined to be unjustified,

because no such events occurred in SCPD’s 103-year history. Furthermore, the

prior uses/threatened uses of tasers by SCPD in 2016 and 2017 were Board

reviewed and found to be reasonable and within SCPD policy. In 2016 and 2017,

SCPD responded to approximately 139 and 162 calls involving mental health

incidents, respectively. Furthermore, in 2018 there were no threats, nor use of

tasers by SCPD despite the approximately 142 cases involving persons with mental

health issues. In addition, in 2019 there were only three uses of tasers and three

threats of tasers use by SCPD for approximately 139 cases involving persons with

mental health issues. The incidents that involved the use of a taser in 2019 were

found to be reasonable and within SCPD policy.

      108. Denied. It is denied that SCPD failed to implement a meaningful and

effective CIT program and policies. Prior to making contact with Osaze, Lt. Robb

called Detective Albright to confirm the apartment and the location of the hard

copy of the 302 warrant to ensure it was still active. The three SCPD offers were

well aware they were serving a 302 warrant on an individual who had made threats

against himself and others. Per the SCPD Mental Health/Intellectual Disability

(MHID) policy, “[i]n some cases there are incidents in which the person to be

picked up may be a danger to him or himself or others . . . [t]his individual may


                                         33
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 34 of 48




require immediate police action prior to the arrival of the crisis worker with the

warrant.” Here, the SCPD Officers made first contact with Osaze because Osaze’s

mental health caseworker from Strawberry Fields contacted Can Help who

requested, via Centre County Dispatch, that SCPD to make first contact. Further,

upon receipt of the 302 warrant from the Emergency Department of Mount Nittany

Medical Center, the 302 warrant was given to SCPD to serve on Osaze.

      109. Denied.

      110. Denied. The caseworker, who is believed to have been familiar with

Osaze, and was from Strawberry Fields Inc., a mental health service who is

believed to have provided services to Osaze, did not attempt to engage, intervene

or assist Osaze or SCPD; but instead called Can Help, a mental health service who

is believed to have provided services to Osaze who, perhaps tellingly, likewise did

not attempt to engage, intervene or assist Osaze or SCPD; but instead called the

Centre County Emergency Dispatcher who then contacted SCPD to try to locate

and make contact with Osaze. At no point, did any of the above mental health

providers send anyone to assist SCPD in locating or speaking with Osaze, nor

volunteer to do so. By way of further answer, it is believed that Osaze had cut off

all contact with his mental health providers, which is part of the reason why the

302 warrant was sought, and the police necessarily involved.




                                         34
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 35 of 48




      111. Denied. Mental health case workers do not serve 302 warrants. In the

majority of cases involving persons with mental health issues, the mental health

case worker will only meet the SCPD officers at the hospital after the person has

been taken into custody and the situation has been defused. Further, upon receipt

of the 302 warrant from the Emergency Department of Mount Nittany Medical

Center, the 302 warrant was given to SCPD to serve on Osaze. The deference by

the Strawberry Fields case worker and Can Help speaks to the deference and trust

those mental health providers have in SCPD to handle a situation involving a

person in mental health crisis. Furthermore, the reliance by mental health

organization such as Strawberry Fields and Can Help on police departments, such

as SCPD, speaks to the dangers that can be involved when a 302 warrant is served.

      112. Denied. To the contrary, as detailed in the above paragraphs, and as

concluded by the Centre County District Attorney’s Office and the Pennsylvania

State Police, the actions of SCPD and its SCPD officers were proper, reasonable

and lawful.

      113. Denied. To the contrary, as detailed in the above paragraphs the

policies, practices and training of SCPD as to service of 302 warrants and assisting

those in mental health crisis were at all times appropriate, progressive and lawful.




                                         35
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 36 of 48




                    ALLEGED FIRST CAUSE OF ACTION

            Alleged Fourth/Fourteenth Amendment – Excessive Force
                           (Against John Doe #1-10)

      114. Answering Defendant incorporates herein by reference its answers to

paragraphs 1 through 113 of Plaintiff’s Complaint as if fully set forth herein.

      115. – 116. Denied. As determined by the Centre County District

Attorney’s Office and the Pennsylvania State Police, the force used by the SCPD

officers was reasonable, lawful, justifiable and in response to Osaze Osagie’s

deadly actions.

      WHEREFORE, Answering Defendant respectfully requests that This

Honorable Court enter judgment in his favor and against Plaintiff, together with

costs, disbursements, and attorneys’ fees under, inter alia, 42 U.S.C. § 1988 and

any further relief deemed appropriate by This Honorable Court.

                  ALLEGED SECOND CAUSE OF ACTION
                   Alleged 42 U.S.C. § 1983 –Monell Liability
                     (Against the Borough of State College)

      118. Answering Defendant incorporates herein by reference its answers to

paragraphs 1 through 117 of Plaintiff’s Complaint as if fully set forth herein.

      119. – 122. Denied. SCPD has extensive policies and progressive training

in a number of relevant areas to include policies regarding mental health

encounters. Further, SCPD’s history of successful policing and effective policies

is evident in SCPD’s accreditation by The Pennsylvania Chiefs of Police
                                         36
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 37 of 48




Association (“PCPA”). SCPD’s CIT was in place for about ten (10) years when

this incident occurred, of which Ofc. Pieniazek, Sgt. Hill, and Lt. Robb, had

extensive training and experience. SCPD has handled hundreds of 302 warrants

and other mental health calls without any other shootings, and without any known

serious injury to the person being served. SCPD has a record of handling these

calls very successfully, including past incidents involving Osaze.

      WHEREFORE, Answering Defendant respectfully requests that This

Honorable Court enter judgment in its favor and against Plaintiff, together with

costs, disbursements, and attorneys’ fees under, inter alia, 42 U.S.C. § 1988 and

any further relief deemed appropriate by This Honorable Court.

                  ALLEGED THIRD CAUSE OF ACTION
        Alleged Violation of Title II of the Americans with Disabilities Act
                     (Against the Borough of State College)

      123. Answering Defendant incorporates herein by reference its answers to

paragraphs 1 through 122 of Plaintiff’s Complaint as if fully set forth herein.

      124. Admitted. By way of further Answer, SCPD has successfully served

over 1400 mental health warrants since 2009, and handled thousands of other

mental health calls without incident.

      125. Denied




                                         37
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 38 of 48




      126. Admitted in part and Denied in part. It is admitted that Answering

Defendant is responsible for ensuring compliance with Title II of the Americans

with Disabilities Act which it did.

      127.- 130. Denied.

      WHEREFORE, Answering Defendant respectfully requests that This

Honorable Court enter judgment in its favor and against Plaintiff, together with

costs, disbursements, and attorneys’ fees under, inter alia, 42 U.S.C. § 1988 and

any further relief deemed appropriate by This Honorable Court.

                  ALLEGED FOURTH CAUSE OF ACTION
               Alleged Violation of the Rehabilitation Act of 1973
                    (Against the Borough of State College)

      131. Answering Defendant incorporates herein by reference its answers to

paragraphs 1 through 130 of Plaintiff’s Complaint as if fully set forth herein.

      132.- 138. Denied. It is denied that any actions or omissions by SCPD or any

of its officers were in violation of the Rehabilitation Act of 1973. To the contrary,

at all times material hereto, the policies, practices and training of SCPD were

appropriate, adequate and lawful and afforded all of the rights, privileges and

immunities granted pursuant to the Constitution and laws of the United States

including but not limited to The Rehabilitation Act of 1973 and Title II of the

Americans With Disabilities Act, and the Commonwealth of Pennsylvania to

citizens, including in this instance Osaze Osagie.


                                         38
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 39 of 48




      WHEREFORE, Answering Defendant respectfully requests that This

Honorable Court enter judgment in its favor and against Plaintiff, together with

costs, disbursements, and attorneys’ fees under, inter alia, 42 U.S.C. § 1988 and

any further relief deemed appropriate by This Honorable Court.

                    ALLEGED FIFTH CAUSE OF ACTION
                             Alleged Assault
                         (Against all Defendants)

      139. Answering Defendant incorporates herein by reference its answers to

paragraphs 1 through 138 of Plaintiff’s Complaint as if fully set forth herein.

      140. – 141. Denied. To the contrary, the force used by any and all SCPD

officers was lawful, privileged and reasonable as concluded by the Centre County

District Attorney’s Office and the Pennsylvania State Police.

      WHEREFORE, Answering Defendant respectfully requests that This

Honorable Court enter judgment in its favor and against Plaintiff, together with

costs, disbursements, and attorneys’ fees under, inter alia, 42 U.S.C. § 1988 and

any further relief deemed appropriate by This Honorable Court.

                    ALLEGED SIXTH CAUSE OF ACTION
                             Alleged Battery
                         (Against all Defendants)

      142. Answering Defendant incorporates herein by reference its answers to

paragraphs 1 through 141 of Plaintiff’s Complaint as if fully set forth herein.




                                         39
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 40 of 48




      143 -144. Denied. To the contrary, the force used by any and all SCPD

officers was lawful, privileged and reasonable as concluded by the Centre County

District Attorney’s Office and the Pennsylvania State Police.

      WHEREFORE, Answering Defendant respectfully requests that This

Honorable Court enter judgment in its favor and against Plaintiff, together with

costs, disbursements, and attorneys’ fees under, inter alia, 42 U.S.C. § 1988 and

any further relief deemed appropriate by This Honorable Court.

                 ALLEGED SEVENTH CAUSE OF ACTION
            Alleged Claim for Wrongful Death—42 Pa. C.S. § 8301
                           (Against all Defendants)

      145. Answering Defendant incorporates herein by reference its answers to

paragraphs 1 through 144 of Plaintiff’s Complaint as if fully set forth herein.

      146- 149. Admitted upon information and belief. It is denied that Osaze

would have been entitled to damages for the injuries he sustained because the

actions of the SCPD officers were reasonable, justifiable, and lawful under the

circumstances and has no viable cause of action.

      WHEREFORE, Answering Defendant respectfully requests that This

Honorable Court enter judgment in its favor and against Plaintiff, together with

costs, disbursements, and attorneys’ fees under, inter alia, 42 U.S.C. § 1988 and

any further relief deemed appropriate by This Honorable Court.




                                         40
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 41 of 48




               ALLEGED EIGHTH CAUSE OF ACTION
Alleged Claim Pursuant to Pennsylvania Survival Statute—42 Pa. C.S. § 8302
                         (Against all Defendants)

      150. Answering Defendant incorporates herein by reference its answers to

paragraphs 1 through 149 of Plaintiff’s Complaint as if fully set forth herein.

      151- 153. Admitted upon information and belief. It is denied that Osaze

would have been entitled to damages for the injuries he sustained because the

actions of the SCPD officers were reasonable, justifiable, and lawful under the

circumstances and has no viable cause of action.

      WHEREFORE, Answering Defendant respectfully requests that This

Honorable Court enter judgment in its favor and against Plaintiff, together with

costs, disbursements, and attorneys’ fees under, inter alia, 42 U.S.C. § 1988 and

any further relief deemed appropriate by This Honorable Court.

                             PRAYER FOR RELIEF

      It is specifically denied that the Plaintiff is entitled to damages, as no viable

claim exists. To the contrary, Answering Defendant respectfully requests that This

Honorable Court enter judgment in its favor and against Plaintiff, together with

costs, disbursements, and attorneys’ fees under, inter alia, 42 U.S.C. § 1988 and

any further relief deemed appropriate by This Honorable Court.




                                          41
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 42 of 48




                          AFFIRMATIVE DEFENSES

      Answering Defendant reserves the right to assert any and all applicable

defenses to Plaintiff’s claims. To date, Answering Defendant has not obtained

adequate discovery from Plaintiff in connection with this action. Answering

Defendant reserve the right to amend or otherwise supplement this pleading on that

basis. Without limiting the generality of the foregoing and without regard to

whether the defenses set forth below are affirmative defenses within the meaning

of F.R.C.P. 8(c), and without conceding that any such defense must be set forth in

their Answer, Answering Defendant asserts the following:

                       FIRST AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint fails to set forth a claim, in whole or in part, upon

which relief can be granted.

                     SECOND AFFIRMATIVE DEFENSE

      No act or failure to act on the part of Answering Defendant or any of its

officers violated the Constitution or laws of the United States, including but not

limited to, The Rehabilitation Act of 1973, and Title II of the Americans With

Disabilities Act, and the Commonwealth of Pennsylvania.

                      THIRD AFFIRMATIVE DEFENSE

      At all times material hereto, the policies, practices and training of SCPD

were appropriate, adequate and lawful and afforded to all citizens including in this


                                         42
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 43 of 48




instance Plaintiff and Plaintiff’s decedent all of the rights, privileges and

immunities granted pursuant to the Constitution and laws of the United States

including but not limited to The Rehabilitation Act of 1973, and Title II of the

Americans With Disabilities Act, and the Commonwealth of Pennsylvania.

                      FOURTH AFFIRMATIVE DEFENSE

      Neither Plaintiff, nor Plaintiff’s decedent suffered any injury or damages as

a result of any improper acts or omissions by Answering Defendant or its officers.

                       FIFTH AFFIRMATIVE DEFENSE

      Any injury or damage sustained by Plaintiff or Plaintiff’s decedent was a

direct and proximate result of Plaintiff and/or Plaintiff’s decedent’s conduct.

                       SIXTH AFFIRMATIVE DEFENSE

      Plaintiff’s decedent assumed the risk of harm by his own conduct.

                     SEVENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred in whole or in part or otherwise subject to

reduction by reason of Plaintiff and/or Plaintiff’s decedent’s contributory

negligence.

                      EIGHTH AFFIRMATIVE DEFENSE

      At all times material hereto, the actions of Answering Defendant and its

officers were appropriate under the circumstances and based upon a reasonable

good-faith belief that they were justified under the law.


                                           43
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 44 of 48




                        NINTH AFFIRMATIVE DEFENSE

      To the extent that Plaintiff seeks punitive damages, such a claim is limited

and/or barred by the applicable state constitution, by the Fourteenth, Fifth and

Eighth Amendments to the United States Constitution and by the laws of the

United States and the Commonwealth of Pennsylvania.

                        TENTH AFFIRMATIVE DEFENSE

      Merely negligent or careless conduct on the part of a state actor is

insufficient to maintain a cause of action pursuant to 42 U.S.C. § 1983.

                    ELEVENTH AFFIRMATIVE DEFENSE

      At no time material hereto were Answering Defendant or its officers

deliberately indifferent to the safety or constitutional rights of Plaintiff or

Plaintiff’s decedent.

                     TWELFTH AFFIRMATIVE DEFENSE

      Answering Defendant and its’ officers are immune from all or part of the

claims set forth in Plaintiff’s Complaint.

                   THIRTEENTH AFFIRMATIVE DEFENSE

      At no time material hereto did Answering Defendant, nor its officers, act in

bad faith or wantonly, recklessly, or maliciously, or with a disregard for Plaintiff’s

or Plaintiff’s decedent’s health, safety and welfare.




                                             44
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 45 of 48




                  FOURTEENTH AFFIRMATIVE DEFENSE

      Neither Answering Defendant, nor its officers acted willfully, nor

intentionally committed any wrongful act causing injury or damage to the Plaintiff

or Plaintiff’s decedent.

                    FIFTEENTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred or otherwise limited by the terms, provisions,

immunities, and defenses set forth in the Pennsylvania Political Subdivision Tort

Claims Act. 42 Pa. C.S.A. § 8541 et seq. All defenses therein are incorporated by

reference as though fully set forth at length herein.

                    SIXTEENTH AFFIRMATIVE DEFENSE

      Any injuries or damages suffered by the Plaintiff or Plaintiff’s decedent,

although same are denied by Answering Defendant, resulted solely from Plaintiff’s

decedent’s wrongful acts, not from any violations of his civil rights by Answering

Defendant or its officers.

                 SEVENTEENTH AFFIRMATIVE DEFENSE

       The actions of Answering Defendant and its officers were justified by the

doctrines of self-defense and defense of others.




                                          45
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 46 of 48




                  EIGHTEENTH AFFIRMATIVE DEFENSE

       At all times material hereto, the actions of Answering Defendants and its

officers were appropriate under the circumstances and the use of force was

reasonable, necessary, lawful and justified.

                  NINETEENTH AFFIRMATIVE DEFENSE

      At all times, Answering Defendant’s policies, procedures, and training were

appropriate, progressive, and lawful.

       WHEREFORE, Answering Defendant respectfully requests that This

Honorable Court enter judgment in his favor and against Plaintiff, together with

costs, disbursements, attorney’s fees under, inter alia, 42 U.S.C. § 1988 and any

further relief deemed appropriate by this Court.

                                        Respectfully submitted,

                                        MacMain, Connell & Leinhauser, LLC


Dated: January 4, 2021             By: ______________________
                                      David J. MacMain
                                      Attorney I.D. No. 59320
                                      Matthew S. Polaha
                                      Attorney I.D. No. 320674
                                      433 W. Market Street, Suite 200
                                      West Chester, PA 19382
                                      Attorneys for Defendant, Borough of State
                                      College




                                         46
       Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 47 of 48




                           CERTIFICATE OF SERVICE

      I, David J. MacMain, Esquire, hereby certify that on January 4, 2021, the

foregoing Defendant, Borough of State College’s Answer and Affirmative Defenses

to Plaintiff’s Complaint was filed electronically and is available for viewing and

downloading from the ECF system of the United States District Court for the

Middle District of Pennsylvania. The following parties received notification of this

filing via electronic notification:



                              Andrew G. Celli, Jr.
                                 Earl S. Ward
                                 David Berman
                EMERY CELLI BRINCKERHOFF & ABADY LLP
                    600 Fifth Avenue at Rockefeller Center
                         New York, New York 10020
                             Attorneys for Plaintiff

                                    Andrew Shubin
                               SHUBIN LAW OFFICE
                                333 South Allen Street
                               State College, PA 16801
                                 Attorney for Plaintiff

                               Kathleen Yurchak
                    STEINBACHER, GOODALL & YURCHAK
                           328 South Atherton Street
                            State College, PA 16801
                              Attorney for Plaintiff




                                         47
      Case 4:20-cv-02024-MWB Document 13 Filed 01/04/21 Page 48 of 48




                                  MacMain, Connell & Leinhauser, LLC


Dated: January 4, 2021        By: ______________________
                                 David J. MacMain
                                 Attorney I.D. No. 59320
                                 Matthew S. Polaha
                                 Attorney I.D. No. 320674
                                 433 W. Market Street, Suite 200
                                 West Chester, PA 19382
                                 Attorneys for Defendant, Borough of State
                                 College




                                    48
